16-12961-scc       Doc 104        Filed 10/20/18      Entered 10/20/18 09:49:57    Main Document
                                                     Pg 1 of 5


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
In re                                                           :
                                                                :   Chapter 7
JOHN VINCENT BIVONA,                                            :
                                                                :   Case No. 16-12961 (SCC)
                                   Debtor.                      :
----------------------------------------------------------------x

           STIPULATION AND ORDER EXTENDING TRUSTEE’S TIME TO
         ASSERT CLAIMS AND CAUSES OF ACTION AGAINST ANNE BIVONA

        This stipulation (the “Stipulation”) is made and entered into by and between Gregory

Messer (the “Trustee”), in his capacity as chapter 7 trustee of the estate of John Vincent Bivona,

the above-captioned debtor (the “Debtor”), and Anne Bivona (“Ms. Bivona” and together with

the Trustee, the “Parties” or each a “Party”), as follows:

                                                  RECITALS

        A.       On October 21, 2016 (the “Petition Date”), the Debtor filed a voluntary petition

for relief under chapter 7 of Title 11 of the United States Code (the “Bankruptcy Code”).

        B.       On the Petition Date, Gregory Messer was appointed as interim trustee of the

Debtor’s estate, and he has since qualified and is currently serving as permanent trustee herein.

        C.       The Trustee is investigating whether certain claims, including but not limited to

claims and causes of action that exist under Chapter 5 of the Bankruptcy Code, under the

common law of the State of New York, or under other relevant law including under the New

York Debtor and Creditor Law and the Uniform Commercial Code (collectively, the “Potential

Claims”), may exist against Ms. Bivona.

        D.       The deadline under section 546(a) of the Bankruptcy Code by which the Trustee

must assert certain, but potentially not all, of the Potential Claims is October 21, 2018 (the

“Deadline”).
16-12961-scc     Doc 104     Filed 10/20/18    Entered 10/20/18 09:49:57       Main Document
                                              Pg 2 of 5


       E.      The Trustee and Ms. Bivona intend to engage in discussions regarding the

Potential Claims, but will be unable to do so before the Deadline expires. The Parties wish to

voluntarily extend the Deadline to avoid, if possible, the commencement of litigation if the

Potential Claims can be resolved consensually.

                                         AGREEMENT

       NOW THEREFORE, relying specifically on the foregoing recitals and in consideration

of the mutual promises and covenants contained herein, the Parties hereby stipulate and agree as

follows:

       1.      Recitals Incorporated. The recitals and precatory phrases and paragraphs set forth

above are hereby incorporated in full and made a part of this Stipulation.

       2.      Tolling. The Deadline is hereby extended from October 21, 2018 through and

including January 18, 2019 (the “Tolling Period”).

       3.      Defenses Limitation. Any and all applicable statutes of limitations, statutes of

repose, the equitable doctrine of laches, and any other time-related defense or rule that is

premised upon delay in filing, notifying or in taking any action (collectively, “Limitations

Defenses”) to prosecute the Potential Claims, and any defense and/or counterclaims of the

Debtor or Trustee specifically related to these time-related deadlines (collectively, the

“Defenses”), shall be waived and tolled during the Tolling Period and the Tolling Period shall

not be used in calculating any Limitations Defenses applicable to the Potential Claims and the

Defenses.

       4.      Preservation of Rights.     Except as specifically provided herein, the rights,

obligations, positions, claims and defenses of the Parties hereto shall in no way be affected by

this Stipulation and such rights, obligations, positions, claims and defenses are specifically




                                                 2
16-12961-scc     Doc 104      Filed 10/20/18    Entered 10/20/18 09:49:57        Main Document
                                               Pg 3 of 5


reserved. The execution of this Stipulation, and/or anything contained herein shall not operate as

an admission of liability or responsibility by the parties hereto and shall not be so construed, nor

shall this Stipulation be used as evidence in any action or proceeding for any purpose other than

the enforcement of the terms hereof. No independent claim or cause of action shall be created by

this Stipulation; provided, however, that nothing contained in this Stipulation, including the

foregoing provisions of this sentence, shall act in any way to limit or diminish the right of any

Party to this Stipulation to seek to enforce this Stipulation.

       5.      Entire Agreement/No Oral Modification. The Parties represent that this

Stipulation constitutes the entire agreement among them in this matter and that this Stipulation

may not be changed, modified or altered in any way or manner, except in writing, signed by the

party against which such change, modification or alteration is sought to be enforced.

       6.      Execution of Counterparts. This Stipulation may be executed in one or more

counterparts, each of which shall be deemed an original but all of which together shall constitute

one and the same instrument. Any signature delivered by a party via e-mail or telecopier

transmission shall be deemed an original signature hereto.

       7.      Bankruptcy Court Jurisdiction/Choice of Law. The Bankruptcy Court shall retain

jurisdiction with respect to all matters arising from or related to this Stipulation, including,

without limitation, for purposes of enforcing the terms and conditions of this Stipulation. This

Stipulation shall be governed by the laws of the State of New York.

       8.      No Waiver. No failure or delay by either Party in exercising any right, power, or

privilege under this Stipulation or applicable law shall operate as a waiver by that Party of any

such right, power or privilege.




                                                   3
16-12961-scc     Doc 104     Filed 10/20/18    Entered 10/20/18 09:49:57           Main Document
                                              Pg 4 of 5


       9.      Severability. The invalidity, illegality, or unenforceability of any provision of this

Stipulation shall not affect any other provision of this Stipulation, which Stipulation shall remain

in full force and effect and shall be construed as if such invalid, illegal, or unenforceable

provision had never been contained herein.

       10.     Representations of Authority. The persons signing below each represents and

warrants that he/she has the authority to enter into this Stipulation on behalf of the Party on

whose behalf he/she so signs. The undersigned counsel, each represent that they have the full

power and authority necessary to bind their respective clients to the terms of this Stipulation, in

the same manner as if the clients have duly executed the same.

       11.     Costs. Each party to this Stipulation shall bear its own attorneys’ fees and costs.

Dated: Longboat Key, Florida                      Dated:     New York, New York
       October 17, 2018                                      October 18, 2018

         ANNE BIVONA                                       KLESTADT & WINTERS
                                                           JURELLER SOUTHARD &
                                                           STEVENS, LLP


   By: /s/ Anne Bivona                            By:      /s/ Christopher Reilly
       Anne Bivona                                         Fred Stevens
       3437 Winding Oaks Drive                             Christopher Reilly
       Longboat Key, FL. 34228                             200 West 41st Street, 17th Floor
                                                           New York, New York 10036
                                                           Tel: (212) 972-3000
                                                           Fax: (212) 972-2245
                                                           Email: fstevens@klestadt.com
                                                                  creilly@klestadt.com

                                                           Counsel to Gregory M. Messer, Chapter
                                                           7 Trustee




                                                 4
16-12961-scc   Doc 104   Filed 10/20/18    Entered 10/20/18 09:49:57   Main Document
                                          Pg 5 of 5


“SO ORDERED”

Dated:   New York, New York
         October 18, 2018

                                                /S/ Shelley C. Chapman
                                                HONORABLE SHELLEY C. CHAPMAN
                                                UNITED STATES BANKRUPTCY JUDGE




                                            5
